DETAILED ACTION
 	This Office Action is in response to the amendment filed on 05/21/2021 in which Claims 1, 5, 7-9, and 11-22 are now pending, with Claims 1, 11, 12, and 14-22 in independent form. Claims 1, 5, 7-9, and 11 have been amended and new Claims 15-22 have been added. Claims 2-4, 6, and 10 have been canceled. Claims 1, 5, 7-9, and 11-22 are presented for examination on the merits. Claims 1, 5, 7-9, and 11-22, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 05/21/2021, applicant’s arguments in pages 13-15 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..Some notable features of independent Claim 14 include a maintenance step of providing integration of information from maintenance schedules, alarm conditions in the IOT system, and from lifecycle curves of connected hardware equipment operating within the IOT system to aid in anomaly detection where the failure occurs different from the expected lifecycle curve, wherein the information aids in addressing issues of false detections within incident detection algorithms used to evaluate the state in the IOT system ….Applicant can find no teaching for the above-discussed notable features of Claim 14 in the cited portions of Nair or Baxley. Accordingly, Applicant respectfully submits that independent Claim 14 is patentable 
	In view of the amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 04/01/2021 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1, 5, 7-9, and 11-22 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 11, 12, and 14-22 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS filed either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.  
 	Specifically, the substances of applicant’s arguments in pages 13-15 of the REMARKS filed on 05/21/2021 have been fully considered and are persuasive as cited herein: “..independent Claim 14 include a maintenance step of providing integration of information from maintenance schedules, alarm conditions in the IOT system, and from lifecycle curves of connected hardware equipment operating within the IOT system to aid in anomaly detection where the failure occurs different from the expected lifecycle curve, wherein the information aids in addressing issues of false detections within 
Nair et al. (US 20150287318 A1, prior art on the record) discloses a mobile device running an industry-specific application can capture a photograph or video of an industrial device and translate error codes or LED blinking sequences rendered by the industrial device based on the photograph or video, identify the industrial device based on the photograph or video, and/or retrieve relevant device documentation from a remote knowledgebase based on the photograph or video (Nair, Paragraph 0010).
 Further, Nair et al. discloses the industry-enabled mobile device may also be used to write data or send command signals to the industrial device via the mobile device's wireless interface (e.g., Bluetooth, near field communication (NFC), or other such wireless interface). In such embodiments, the industry-enabled mobile device can enforce role-based read/write privileges for selected industrial devices using the mobile device's user recognition functionality, including, but not limited to, biometric or password-based verification. This ensures that only verified authorized personnel (e.g., maintenance or engineering personnel) are permitted to read and write information to the industrial device via the mobile device (Nair, Paragraph 0011)
 	Baxley et al. (US 20160127931 A1, prior art on the record) discloses determining a physical position of a radio transmitter. A physical model for electromagnetic signal propagation within the electromagnetic environment may be established. Radio frequency signal power levels associated with the radio transmitter may be received 
 	Further, Baxley et al. discloses electromagnetic signature analysis for threat detection in a wireless environment of embedded computing devices. The technology can support detecting, locating, and classifying wireless attacks against IoT networks and devices. A network of sensors can collect radio frequency signals. A network of signal processing engines can process those collected signals to identify, geolocate, group, determine intent of, and classify wireless devices in the area. Video streams may be coprocessed along with the radio frequency information. Databases can manage and leverage libraries of signal and attack information. Security administrators may use a visualization console to monitor for wireless security threats and to visualize images or videos overlaid with radio frequency intelligence. The technology can implement security measures related to the use of detected electromagnetic, radio frequency emission signatures from electronic devices to detect potential security threats (Baxley Paragraph 0028).

	The subject matters of the independent claims 1, 11, 12, and 14-22 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  a first determining step of determining whether the received control communication contains an undesirable control command; a passing step of passing the received control communication to the connected device when the first determining step does not determine that the received control communication contains an undesirable control command;

 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 11, 12, and 14-22 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498